Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   JENNIFER GOODE and KANDI FREY,                        )
   individually, and on behalf of all others             )
   similarly situated,                                   )
                                                         )
                  Plaintiffs,                            )      Case No. 17-CV-00472-GKF-JFJ
                                                         )
   v.                                                    )
                                                         )
   NUANCE COMMUNICATIONS, INC.,                          )
   and NUANCE TRANSCRIPTION                              )
   SERVICES, INC.,                                       )
                                                         )
                  Defendants.                            )

                                       OPINION AND ORDER

          This matter comes before the court on the Application to Amend the Second Amended

   Complaint [Doc. 148] of plaintiffs Jennifer Goode and Kandi Frey, as well as the Motion to Strike

   Expert Report of Leah Wietholter [Doc. 151] of defendants Nuance Communications, Inc. and

   Nuance Transcription Services, Inc. For the reasons discussed below, plaintiffs’ motion to amend

   is denied, and defendants’ motion to strike expert report is granted.

   I.     Background and Procedural History

          Plaintiffs and members of the putative collective/class are current and/or former non-

   exempt medical transcriptionists, or medical language specialists (“MLS employees”), employed

   by Nuance Transcription Services, Inc., a wholly owned subsidiary of Nuance Communications,

   Inc. On August 25, 2017, plaintiff Jennifer Goode initiated this litigation by filing the Complaint.

   [Doc. 2]. On September 14, 2017, prior to defendants filing a responsive motion or pleading,

   Goode and plaintiff Kandi Frey filed the First Amended Complaint. [Doc. 9]. On December 1,

   2017, defendants filed a Partial Motion to Dismiss the First Amended Complaint. [Doc. 26].
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 2 of 15




   Rather than filing a response to that motion, on December 21, 2017, plaintiffs filed a Second

   Amended Complaint with the written consent of defendants pursuant to FED. R. CIV. P. 15(a)(2). 1

       The Second Amended Complaint asserted four causes of action: (1) failure to provide

   compensation for mandated rest periods under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

   § 201, et seq.; (2) violation of the Massachusetts Payment of Wages Act, MASS. GEN. LAWS ch.

   149, § 148 et seq. and the Massachusetts Overtime Law, MASS. GEN. LAWS ch. 151, § 1A et seq.;

   (3) breach of contract; and (4) fraud. With respect to the Massachusetts statutory claim, breach of

   contract, and fraud, the Second Amended Complaint sought Rule 23 class certification as to three

   subclasses:

          1. All of defendants’ current and former MLSs who worked at any time during the
             six (6) years before the filing of the original Complaint to the present who were
             not paid for at least one mandated rest period of less than 20 minutes;

          2. All of defendants’ current and former MLSs who worked at any time during the
             six (6) years before the filing of the original Complaint to the present who were
             paid an hourly wage that was artificially reduced by defendants, by including
             rest periods to determine line production per hour.

          3. All of defendants’ current and former MLSs who worked at any time during
             July 2017 who were not paid incentive compensation pursuant to a nation-wide
             company policy and agreement.

   [Doc. 29, ¶ 58 (emphasis added)]. Defendants moved to dismiss the Massachusetts statutory wage

   and overtime claim and fraud claim [Doc. 42], and the court granted the motion. [Doc. 51]. Thus,

   only the FLSA and breach of contract claims remain.




   1
     Both the First Amended Complaint and Second Amended Complaint included four defendants:
   Nuance Communications, Inc.; Nuance Transcription Services, Inc.; Transcend Services d/b/a
   Nuance Transcription Services, Inc.; and Transolutions, Inc. [Doc. 9; Doc. 26]. During a January
   12, 2018 Scheduling Conference, based on representations from defense counsel and no objection
   from plaintiffs’ counsel, the court terminated Transcend Services and Transolutions, Inc. as
   parties. [Doc. 40].
                                                      -2-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 3 of 15




          On July 24, 2018, the court conditionally certified the FLSA claim as a collective action

   pursuant to 29 U.S.C. § 216(b), limited to the following:

          Current and former MLS employees of Defendants who worked at any time during
          the period beginning July 23, 2015, and ending July 23, 2018:

          1.      Who were not compensated for rest periods and worked more than 40 hours
                  in a workweek when the rest periods are included;

                  AND/OR

          2.      Who worked more than 40 hours in a workweek, inclusive of rest periods,
                  and earned incentives during such workweeks that were not calculated into
                  the overtime rate and/or were not paid on the regularly scheduled payroll
                  date after the incentives were earned.

   [Doc. 54 (emphasis added)]. The court approved the FLSA Conditional Certification Notice on

   August 7, 2018, which provided for an opt-in period of August 23, 2018 to October 22, 2018.

   [Doc. 57]. Over 800 persons joined as opt-in plaintiffs during the opt-in period.

          On August 3, 2018, the court entered the first Class Certification Scheduling Order. It

   included a September 4, 2018 deadline for motions for joinder of additional parties and/or

   amendment to the pleadings. [Doc. 55]. On March 1, 2019, the parties jointly moved to extend

   the deadlines included in the Class Certification Scheduling Order. [Doc. 98]. At that time, the

   deadline to amend pleadings had lapsed, and the parties did not seek entry of a new deadline. [Id.].

   The court granted the motion, and entered the proposed Amended Class Certification Scheduling

   Order submitted jointly by the parties. [Doc. 100]. The Amended Scheduling Order stated “N/A”

   with respect to the deadline for motions for joinder of additional parties and/or amendment to the

   pleadings. [Id.]. The order included a September 23, 2019 deadline for class certification

   discovery. [Id.].

          On September 27, 2019, defendant moved to stay the deadline for the motion to decertify

   until three (3) weeks after resolution of defendants’ then-pending Expedited Motion for Sanctions

                                                      -3-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 4 of 15




   or to Compel Discovery Responses of Opt-Ins. [Doc. 112]. The court denied the motion to stay,

   but extended the remaining scheduling order deadlines by thirty (30) days. [Doc. 113]. The

   Second Amended Class Certification Scheduling Order stated “N/A” with respect to the deadline

   for motions for joinder or amendment to the pleadings, as well as the deadline for class certification

   discovery. [Id.]. Pursuant to the Second Amended Class Certification Scheduling Order, the

   deadline for motions for decertification was November 7, 2019, and the hearing on the motion for

   decertification was set for January 13, 2020 at 1:30 p.m. [Id.].

           Defendants timely filed their motion for decertification on November 7, 2019 [Doc. 125],

   and the court held the hearing on the motion on January 13, 2020. [Doc. 147]. During the hearing,

   the court questioned plaintiffs’ counsel as to whether plaintiffs’ proposed damages calculation

   included nonproductive time that was not a rest break, such as certain administrative time, which

   was not the subject of this lawsuit. Plaintiffs’ counsel admitted that the Second Amended

   Complaint, the operative pleading in this matter, “is focused on rest breaks.” [Doc. 150, p. 17:7-

   15]. When plaintiffs’ counsel continued to press the issue of administrative and other non-

   productive time apart from rest breaks, the court questioned plaintiffs’ counsel: “So to that extent,

   you’re asking me to essentially allow another amendment of the complaint to focus on all

   nonproductive time as opposed to just rest breaks?,” to which plaintiffs’ counsel responded in the

   affirmative. [Id. at p. 21:18-23]. During the hearing, defendants’ counsel stated their objection

   “to plaintiffs amending their complaint at this late stage of the litigation.” [Id. at p. 26:23-25]. 2

           Four days later, on January 17, 2020, plaintiffs filed the motion to amend. In the motion,

   plaintiffs expressly seek leave to amend “to plead more detailed allegations as to the unpaid




   2
     Plaintiffs’ application for leave to amend includes a summation of the hearing that differs from
   the court’s recollection, as well as the official transcript.
                                                         -4-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 5 of 15




   administrative tasks and their dilutive effect on Plaintiffs’ production pay.” [Doc. 148, p. 2].

   Additionally, plaintiffs seek leave to amend to “clarify Plaintiffs’ proposed Rule 23 class definition

   and breach of contract claim and to include claims for implied contract and promissory estoppel.”

   [Id. at pp. 2-3]. Further, upon review of the proposed Third Amended Complaint, it appears that

   plaintiffs seek leave to amend to include allegations with respect to a new class of employees:

   those who “perform[] quality control production tasks (QA and QC) reviewing the transcriptions

   of MLSs.” [Doc. 148-1, ¶ 49]. Defendants oppose plaintiffs’ request to amend. [Doc. 155].

          Additionally, two days after the hearing on the motion to decertify, plaintiffs’ counsel

   disclosed the expert report of Leah Wietholter, of Workman Forensics, a damages expert “to be

   used in support of Plaintiffs’ Motion for Class Certification under FRCP 23.” [Doc. 151-5]. It

   appears from the materials provided that plaintiffs first retained Wietholter on December 20, 2019,

   the same day that defendants filed their reply in support of the motion to decertify. [Doc. 146]. In

   that reply, defendants attacked plaintiffs’ time-keeping theory. On January 23, 2020, defendants

   moved to strike Wietholter’s report as untimely. [Doc. 151]. Both the motion to amend and motion

   to strike are now ripe for the court’s review.

   II.    Plaintiffs’ Application to Amend the Second Amended Complaint [Doc. 148]

          The court first considers plaintiffs’ motion to amend.

          A.      Motion to Amend Standards

          In the Tenth Circuit, “[a]fter a scheduling order deadline, a party seeking leave to amend

   must demonstrate (1) good cause for seeking modification under FED. R. CIV. P. 16(b)(4) and (2)

   satisfaction of the Rule 15(a) standard.” Gorsuch, Ltd. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d

   1230, 1240 (10th Cir. 2014).




                                                       -5-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 6 of 15




             Pursuant to Rule 16(b)(4), “[a] schedule may be modified only for good cause and with the

   judge’s consent.” FED. R. CIV. P. 16(b)(4). “In practice, this standard requires the movant to show

   the ‘scheduling deadlines cannot be met despite [the movant’s] diligent efforts.’” Gorsuch, Ltd.,

   771 F.3d at 1240 (quoting Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo.

   2001)).     “Another relevant consideration is possible prejudice to the party opposing the

   modification.” Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 988 (10th Cir. 2019) (quoting

   Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)). Good cause may be satisfied “if a

   plaintiff learns new information through discovery or if the underlying law has changed.”

   Gorsuch, Ltd., 771 F.3d at 1240. However, “[m]ere failure on the part of counsel to proceed

   promptly with the normal processes of discovery and trial preparation . . . should not be considered

   good cause.” Tesone, 942 F.3d at 989 (quoting Dag Enters., Inc. v. Exxon Mobil Corp., 226 F.R.D.

   95, 105 (D.D.C. 2005)).

             Federal Rule of Civil Procedure 15(a) permits a party to amend its pleading once as a matter

   of course within twenty-one (21) days of service or, if the pleading is one to which a responsive

   pleading is required, within 21 days of service of the responsive pleading or motion. FED. R. CIV.

   P. 15(a)(1). “In all other cases, a party may amend its pleading only with the opposing party’s

   written consent or the court’s leave.” FED. R. CIV. P. 15(a)(2). Although leave to amend should

   be freely given “when justice so requires,” FED. R. CIV. P. 15(a)(2), “denial of a motion to amend

   may be appropriate where there has been shown ‘undue delay, bad faith or dilatory motive on the

   part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

   prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

   etc.’” Steadfast Ins. Co. v. Agric. Ins. Co., No. 05-CV-126-GKF-TLW, 2014 WL 1901175, at *4

   (N.D. Okla. May 13, 2014) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “‘[T]he grant of



                                                        -6-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 7 of 15




   leave to amend the pleadings pursuant to Rule 15(a) is within the discretion of the trial court.’”

   Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (alteration in original) (quoting

   Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971)).

          As previously stated, plaintiffs seek leave to file a Third Amended Complaint to assert the

   following: (1) factual allegations with respect to the FLSA collective action and Rule 23 class

   related to allegedly unpaid time for administrative tasks; (2) Rule 23 class claims for promissory

   estoppel/implied contract; and (3) allegations related to employees who perform quality control

   production tasks reviewing the transcription of MLSs (referred to as QA and QC employees). The

   court concludes that plaintiffs have not shown good cause to modify the Second Amended Class

   Certification Scheduling Order to permit further amendment of the pleadings, nor does FED. R.

   CIV. P. 15 require amendment at this late date.

          B.      New Factual Allegations

          Plaintiffs do not specifically address Rule 16(b)’s good cause requirement, but, in reply,

   generally argue that they have prosecuted their claims with due diligence. [Doc. 148; Doc. 157].

   With respect to factual allegations of unpaid administrative time, plaintiffs primarily argue that

   they filed their application for leave to amend within a reasonable time of the discovery of the new

   evidence upon which the amendments are based. 3 Plaintiffs point to a Nuance document titled,

   “A Day in the Life of an NTS MLS” [Doc. 144-27]; deposition testimony of Melissa Dawson

   [Doc. 143-5]; and deposition testimony of Nicole Teerlink [Doc. 143-6], as the newly discovered




   3
     In reply, plaintiffs also suggest that a “turnover” in counsel and the court’s short deadline to
   amend may justify the delay. However, attorney Dan Smolen first entered his appearance for
   plaintiffs on January 11, 2018—over two years ago and before the court entered its first Class
   Scheduling Order—and remains counsel of record in this matter. [Doc. 39]. Attorneys from the
   Caruso Law Firm entered appearances on January 21, 2019, nearly a year before filing the motion
   to amend presently before the court.
                                                      -7-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 8 of 15




   evidence justifying amendment. However, defendants provided “A Day in the Life of an NTS

   MLS” to plaintiffs on June 9, 2019. [Doc. 155, p. 7 n.1]. Further, plaintiffs deposed Dawson on

   July 23, 2019, and Teerlink on September 13, 2019. [Doc. 143-5; Doc. 143-6]. Yet, plaintiffs did

   not seek leave to amend to assert factual allegations related to unpaid administrative time until

   January of 2020—over six months after receiving the “A Day in the Life” document and four

   months after Teerlink’s deposition.       Under the circumstances, the cited evidence does not

   constitute “newly discovered evidence.” Nor do plaintiffs adequately explain why they could not

   have sought leave to amend during the period between September 13, 2019 and January 17, 2020.

            Plaintiffs also argue that defendants will not be prejudiced by amendment to include factual

   allegations of unpaid administrative time. Plaintiffs contend that “[d]efendants had sufficient

   notice, by the very nature of this lawsuit, that all unpaid nonproductive time that reduces an MLS’s

   rate of pay would be at issue” citing paragraphs 2, 58(b), and 65 of the Second Amended Complaint

   [Doc. 157, pp. 3-4 (emphasis in original)]. However, paragraph 2 is merely a general allegation

   with respect to defendants’ “compensation scheme,” and paragraphs 58(b) and 65 explicitly

   reference only reduction based on inclusion of rest breaks. The cited paragraphs do not provide

   defendants adequate notice of a potential claim premised on uncompensated administrative time

   or other nonproductive time.

            Additionally, although defendants were aware of some deposition questioning in July and

   September of 2019 directed to the unpaid administrative time or other nonproductive time,

   questioning a witness regarding certain facts does not equate to asserting a claim premised on those

   facts.

            Finally, plaintiffs argue that the new allegations “do[] not affect the FLSA decertification

   briefing,” [Doc. 157, p. 4], and that, with respect to the Rule 23 claims, plaintiffs are entitled to



                                                       -8-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 9 of 15




   seek certification of additional claims not included in the Second Amended Complaint because it

   is the court’s order under FED. R. CIV. P. 23(c)(1)(B) that defines the class, the class claims, issues,

   or defenses, not the Complaint. [Doc. 148, p. 3]. The court first addresses the FLSA collective

   claims.

             As recognized by the Ninth Circuit, “[c]ollective actions and class actions are creatures of

   distinct texts . . . that impose distinct requirements.” Campbell v. City of Los Angeles, 903 F.3d

   1090, 1101 (9th Cir. 2018). Certification and decertification under the FLSA relate to whether a

   plaintiff may “proceed collectively on the existing complaint because they are not similarly

   situated.” Id. at 1102 (emphasis added). Here, plaintiffs sought leave to amend only after briefing

   on the motion to decertify closed, the parties appeared before the court for a hearing on the motion,

   and the motion was ripe for the court’s determination. Because the court must look to the operative

   complaint with respect to decertification, permitting plaintiffs leave to amend the FLSA collective

   allegations at this late date would effectively reopen the motion for decertification briefing and

   likely result in delays necessitated by rebriefing and potentially another round of expensive

   discovery. Thus, defendants would be unduly prejudiced by amendment to the factual allegations

   underlying plaintiffs’ FLSA claims. See Evans v. Asarco Inc., No. 04-CV-94-GKF-PJC, 2011 WL

   1842775, *2 (N.D. Okla. May 16, 2011).

             With respect to the Rule 23 claims, plaintiffs cite to a Seventh Circuit decision in which

   the court stated:     “A complaint must contain three things:         a statement of subject-matter

   jurisdiction, a claim for relief, and a demand for a remedy. FED. R. CIV. P. 8(a). Class definitions

   are not on that list. Instead the obligation to define the class falls on the judge’s shoulders under

   Fed. R. Civ. P. 23(c).” Chapman v. First Index, Inc., 796 F.3d 783, 785 (7th Cir. 2015). However,

   in that case, the court went on to recognize that “a district judge has discretion to reject an attempt



                                                        -9-
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 10 of 15




    to remake a suit more than four years after it began,” and that “[i]nsisting that representative

    plaintiffs put their class definitions on the table ‘[a]t an early practicable time’ is not an abuse of

    discretion.” Id. (internal citation omitted). As discussed above, plaintiffs did not seek leave to

    amend until seven months after receipt of the “A Day in the Life” document, and almost six months

    after Dawson’s deposition, both of which plaintiffs rely on as evidence of allegedly unpaid

    administrative time. Plaintiffs therefore failed to put forth their proposed class definitions and

    claims at a reasonably practicable time. Moreover, plaintiffs’ proposed amendments would

    broaden the proposed Rule 23 class and claims. Class certification discovery has closed, and

    plaintiffs’ motion to certify is due in less than two weeks. [Doc. 113]. Under the circumstances,

    the requested amendment would result in substantial prejudice to defendants. Because plaintiffs

    failed to pursue the proposed claims related to unpaid administrative time with diligence and

    defendants would be prejudiced by the requested amendment, plaintiffs fail to demonstrate good

    cause to modify the scheduling order to permit amendment of the pleadings.

           Additionally, plaintiffs failed to satisfy the requirements of FED. R. CIV. P. 15(a). As

    discussed above, plaintiffs knew of the information related to unpaid administrative (or non-

    productive) time for several months before seeking leave to amend. See Minter, 451 F.3d at 1206

    (quoting Fed. Ins. Co. v. Gates Learjet Corp., 823 F.2d 383, 387 (10th Cir. 1987)) (“[C]ourts have

    denied leave to amend where the moving party was aware of the facts on which the amendment

    was based for some time prior to the filing of the motion to amend.”) 4 Further, the requested



    4
      Plaintiffs direct little argument to the proposed amendments with respect to allegations directed
    to a new class of employees: those who “perform[] quality control production tasks (QA and QC)
    reviewing the transcriptions of MLSs.” [Doc. 148-1, ¶ 49]. Plaintiffs state only that “Defendants
    argue that Plaintiffs are raising a dead issue by alleging QA and QC employees of Defendants
    were similarly not paid by Defendants. Those allegations prove the willfulness of Defendants’
    FLSA violations and should remain in Plaintiffs proposed Third Amended Complaint.” [Doc. 157,
    p. 6 (internal citation omitted)]. For the same reasons as discussed above with respect to the
                                                        - 10 -
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 11 of 15




    amendments raise significant new factual issues and would result in undue prejudice to defendants.

    Evans, 2011 WL 1842775, at *2; Minter, 451 F.3d at 1208 (quoting Patton v. Guyer, 443 F.2d 79,

    86 (10th Cir. 1971)) (prejudice exists when “the amendment unfairly affects the defendants ‘in

    terms of preparing their defense to the amendment’”).

           Plaintiffs brought this suit based on dilution of medical transcriptionist’s overtime wages

    due to rest breaks. Now, after over two years and five months, three separate complaints, over a

    year of class discovery, the completion of briefing and argument as to FLSA

    certification/decertification, and on the eve of Rule 23 class certification briefing, plaintiffs seek

    to remake the suit into one for dilution of overtime wages of transcriptionists, as well as quality

    control employees, based on inclusion of any nonadministrative time. Plaintiffs’ request to amend

    is untimely, unduly prejudicial, and therefore properly denied pursuant to FED. R. CIV. P. 16 and

    FED. R. CIV. P. 15.

           C.      New Rule 23 Legal Claims

           Plaintiffs also seek leave to amend to add two new Rule 23 common law claims: breach

    of implied contract and promissory estoppel. Again, the requested amendment would broaden the

    Rule 23 claims at issue in this litigation. In support of the two new claims, plaintiffs rely on offer

    letters, Employee Handbooks, policy statements, and communications. Plaintiffs explicitly state

    that such documents are “just as referenced in Plaintiffs’ Second Amended Complaint,” and

    “[t]hese documents that Plaintiffs allege form their employment agreements in the Second

    Amended Complaint all contain promises of rest breaks that support alternative claims to an




    allegations of unpaid administrative time, plaintiffs fail to show good cause for the requested
    amendment. Further, plaintiffs did not diligently pursue the claims and, further, the requested
    amendments would unduly prejudice defendants. Plaintiffs therefore fail to satisfy the
    requirements of FED. R. CIV. P. 15 or FED. R. CIV. P. 16, and leave to amend must be denied.
                                                        - 11 -
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 12 of 15




    implied contract and promissory estoppel.” [Doc. 148, p. 4]. Plaintiffs point to no specific new

    facts to support the proposed new common law claims. Rather, it appears that plaintiffs premise

    the proposed new claims on the same documents and facts that were known when plaintiffs filed

    the Second Amended Complaint. Plaintiffs offer no explanation for failing to include those claims

    in the Second Amended Complaint or for their delay in seeking leave to amend to assert these

    alternative claims. “Courts will properly deny a motion to amend when it appears that the plaintiff

    is using Rule 15 to make the complaint ‘a moving target,’ to ‘salvage a lost case by untimely

    suggestion of new theories of recovery,’ to present ‘theories seriatim’ in an effort to avoid

    dismissal, or to ‘knowingly delay[] raising [an] issue until the ‘eve of trial.’” Minter, 451 F.3d at

    1206 (internal citations omitted).

           As this court has previously recognized, “[t]he chief virtue of deadlines is that they provide

    a clear limit on the time to be spent on each aspect of litigation, and adherence to them is necessary

    to keep litigation progressing forward.”        Evans, 2011 WL 1842775, at *1.            Under the

    circumstances, the court declines to adjust the deadline for amendment of pleadings, which the

    parties let lapse, to assert two new claims, the basis of which was known at the time of the filing

    of the Second Amended Complaint. For the foregoing reasons, plaintiffs’ Application to Amend

    the Second Amended Complaint is denied.

    III.   Motion to Strike Expert Report of Leah Wietholter [Doc. 151]

           Defendants move to strike the expert report of Leah Wietholter of Workman Forensics,

    plaintiffs’ damages expert, as untimely. In response, plaintiffs argue that the expert report is not

    untimely because the Second Amended Class Certification Scheduling Order did not include a

    specific deadline for expert disclosures and therefore “Defendants can point to no order of the

    Court Plaintiffs’ disclosure violates, no rule of civil procedure the disclosure violates, and offered



                                                        - 12 -
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 13 of 15




    nothing but bald conclusory allegations Defendants face prejudice.” [Doc. 154, p. 1]. The court

    therefore looks to the applicable Rules.

           Under Federal Rule of Civil Procedure 37, “[i]f a party fails to provide information or

    identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information

    or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

    substantially justified or is harmless.” FED. R. CIV. P. 37(c)(1). Plaintiffs contend their disclosure

    was timely pursuant to Federal Rule of Civil Procedure 26(a), which requires disclosure of expert

    testimony “at the times and in the sequence that the court orders. Absent a stipulation or a court

    order, the disclosures must be made . . . at least 90 days before the date set for trial or for the case

    to be ready for trial.” FED. R. CIV. P. 26(a)(2)(D). However, Rule 26(e) requires a party to

    supplement or correct, not only Rule 26(a) disclosures, but also responses to an interrogatory,

    requests for production, or requests for admission. FED. R. CIV. P. 26(e)(1). The party must

    supplement “in a timely manner.” FED. R. CIV. P. 26(e)(1)(A).

           Here, plaintiffs produced discovery in March of 2019 stating that they had not retained an

    expert at that time. [Doc. 151-2, pp. 29-30; Doc. 151-3, pp. 29-30]. Class certification discovery

    in this matter closed on September 23, 2019. And yet, plaintiffs did not disclose Wietholter as a

    potential witness until January 15, 2020. 5 Further, plaintiffs do not contend that they ever

    supplemented their discovery responses to affirmatively state that they retained an expert.




    5
      The court notes that, during the January 13, 2020 hearing on the motion to decertify, defendants
    stated that plaintiffs had not disclosed an expert with respect to analysis of WebClock records and
    plaintiffs’ server variance theory, and that the time for expert disclosures had passed. [Doc. 150,
    pp. 34:4 to 35:11]. Although plaintiffs had apparently retained Wietholter on December 20, 2019,
    weeks before the hearing, plaintiffs’ counsel failed to disclose Wietholter’s identity or opinions
    even at that late date. [Id. at p. 44:17-23].
                                                         - 13 -
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 14 of 15




           Moreover, class certification discovery as a whole closed on September 23, 2019.

    Plaintiffs’ January 15, 2020 disclosure of Wietholter states that her report “is to be used in support

    of Plaintiffs’ Motion for Class Certification under FRCP 23.” 6 [Doc. 151-5]. Wietholter’s report

    constitutes discovery directed to class certification and is therefore untimely. 7

           As previously stated, failure to disclose pursuant to Federal Rule of Civil Procedure 37

    subjects the deficient party to sanctions unless the failure “was substantially justified or is

    harmless.” FED. R. CIV. P. 37(c)(1). “[T]he determination of whether a Rule 26(a) violation is

    justified or harmless is entrusted to the broad discretion of the district court.” Neiberger v. Fed Ex

    Ground Package Sys., Inc., 566 F.3d 1184, 1191-92 (10th Cir. 2009) (quoting Woodworker’s

    Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999)). To make the

    determination, the court should be guided by the following factors: “(1) the prejudice or surprise

    to the party against whom the testimony is offered; (2) the ability of the party to cure the prejudice;

    (3) the extent to which introducing such testimony would disrupt the trial; and (4) the moving

    party’s bad faith or willfulness.” Woodworker’s Supply, Inc., 170 F.3d at 993.

           Here, the court concludes that plaintiffs’ failure to supplement its discovery responses, or

    otherwise disclose Wietholter’s opinions, unduly prejudices defendants with respect to class

    certification issues. Plaintiffs’ motion for class certification is due in a little over a week, and

    defendants’ response in approximately one month. The current scheduling order deadlines do not

    permit defendants sufficient time for preparation of a rebuttal expert report—i.e., to cure the



    6
     Although plaintiffs’ disclosure purports to limit Wietholter’s opinions to the Rule 23 claim, it
    appears that plaintiffs will also attempt to rely on the opinions with respect to the FLSA claim.
    See [Doc. 150, p. 44:17-23].
    7
      The court notes that the parties submitted the Amended Class Scheduling Order as an agreed
    proposed order. [Doc. 98]. At no point did either party alert the court to the need for a deadline
    specific to experts directed to class certification.
                                                        - 14 -
Case 4:17-cv-00472-GKF-JFJ Document 159 Filed in USDC ND/OK on 02/05/20 Page 15 of 15




    prejudice. Further, class certification discovery has been closed for several months. Reopening

    discovery and/or adjusting the briefing schedule would result only in more delays in this litigation,

    which has been pending for nearly two-and-a-half years. The court will move this case forward.

    Finally, permitting plaintiffs to rely on Wietholter’s opinions would significantly disrupt this case,

    in part because Wietholter premised her damage calculations on plaintiffs’ claims that they “were

    not paid for rest breaks or daily administrative time.” [Doc. 151-4, p. 2 (emphasis added)]. For

    the reasons discussed above, daily administrative time is not at issue in this case. Thus, for the

    foregoing reasons, plaintiffs’ failure to supplement and disclose Wietholter’s opinions is not

    substantially justified or harmless. Defendants’ motion to strike Wietholter’s expert report must

    be granted.

    IV.    Conclusion

           WHEREFORE, plaintiffs Jennifer Goode and Kandi Frey’s Application to Amend the

    Second Amended Complaint [Doc. 148] is denied, and defendants Nuance Communications, Inc.

    and Nuance Transcription Services, Inc.’s Motion to Strike Expert Report of Leah Wietholter

    [Doc. 151] is granted.

           IT IS SO ORDERED this 5th day of February, 2020.




                                                        - 15 -
